Citation Nr: 1134595	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  11-15 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Brooks McDaniel, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and L. H.




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from September 1945 to December 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 RO rating decision that denied service connection for bilateral hearing loss and for tinnitus.  In August 2011, the Veteran testified at a Board videoconference hearing.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran contends that he has bilateral hearing loss and tinnitus that are related to service.  He specifically alleges that he was exposed to acoustic trauma while serving as a rifle instructor during service.  He reports that he was exposed to acoustic trauma from M1 rifles, 30 caliber machine guns, 50 caliber machine guns, hand grenades and mortar fire, and that he was not provided with hearing protection during service.  The Veteran essentially contends that he has suffered from bilateral hearing loss and tinnitus since approximately 1949.  

As noted above, the Veteran had active service from September 1945 to December 1946.  The Veteran's Honorable Discharge report indicates that his occupational specialty was listed as a rifle instructor.  

The Veteran's service treatment records are unavailable and were apparently destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  

Post-service private and VA treatment records show treatment for bilateral hearing loss and for tinnitus on multiple occasions.  

For example, a June 2009 audiological evaluation report from Anderson Audiology Hearing Aid Sales and Service, Inc., indicated test results that were indicative of bilateral hearing loss under 38 C.F.R. § 3.385.  

An August 2010 VA audiological examination report noted that the Veteran's claims file was reviewed.  The Veteran reported that his chief complaint was that he could not understand some words and tones.  He stated that he also had problems with ringing in the ears, as well as understanding speech clearly, especially when several people were talking.  It was noted that the Veteran served on active duty in the Army from September 1945 to December 1946 and that he did not have combat service.  The Veteran reported that his hearing was within normal limits when he entered service to the best of his knowledge.  He stated that he first noticed hearing loss approximately ten to twelve years earlier.  

The Veteran reported that he was exposed to noise from light weapons as an instructor while in the military.  He stated that, as a civilian, he performed general factory work for thirty years and that he wore hearing protection devices when needed.  He indicated that he had a history of hunting, but not to a great extent.  It was noted that the Veteran reported that he had tinnitus.  The Veteran stated that he had a slight ringing constantly, with occasional flare-ups in loudness on occasion.  He indicated that his tinnitus began about six or eight years earlier.  

The examiner reported test results that were indicative of bilateral hearing loss disability under 38 C.F.R. § 3.385.  The diagnoses were moderate low frequency sensorineural hearing loss dropping to profound sensorineural hearing loss from 4000 to 8000 Hertz, bilaterally, with fair word recognition scores, bilaterally, and tinnitus.  The examiner indicated that the Veteran's current tinnitus "[was] as likely as not a symptom associated with the current hearing loss."  The examiner indicated that the Veteran served on active duty in the Army for sixteen months with no combat experience and that there were no service treatment records to review.  The examiner stated that by the Veteran's reported history, he did not notice hearing loss or tinnitus until more than fifty years after his period of service.  The examiner reported that the Veteran's civilian employment also included noise exposure throughout his life and that the Veteran had some history of hunting.  The examiner stated that "since hearing loss due to noise [occurred] at the time of the exposure and not subsequently, it [was] less likely as not that [the Veteran's] current hearing loss and tinnitus were caused by his sixteen months of active duty service."  

The Board notes that the VA examiner did not specifically address the Veteran's report of bilateral hearing loss and tinnitus since 1949.  The Board observes that the Veteran is competent to report that he had hearing problems in service and hearing loss since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Additionally, the Board notes that at a subsequent August 2011 Board hearing, the Veteran specifically testified that he essentially had suffered from bilateral hearing loss and tinnitus since approximately 1949.  The Veteran also indicated that he did not have a lot of noise exposure in his civilian occupations after his period of service.  

The Board observes that the VA examiner, pursuant to the August 2010 VA audiological examination, appears to have based her opinions, at least in part, on the Veteran's report of noise exposure throughout his life in his civilian employment.  The Board notes, however, that at the August 2011 Board hearing, the Veteran specifically indicated that he did not have a lot of noise exposure in his civilian occupations.  Further, a July 2011 statement from a private nurse was not of record at the time of the August 2010 VA audiological examination.  

A July 2011 statement from a private nurse reported that a review of the Veteran's medical records indicated that there were two opinions of record stating that the Veteran had hearing loss significant enough to require hearing aids.  It was noted that VA treatment records indicated that the Veteran had sensorineural hearing loss.  The private nurse reported that sensorineural hearing loss could be due to exposure to loud noises.  The private nurse remarked that sensorineural hearing loss occurred when the cochlea or tiny hair cells in the ear were badly damaged and that symptoms of hearing loss might include ringing sounds in the ears.  It was noted that sensorineural hearing loss was not reversible and that it generally resulted in permanent hair cell damage.  The private nurse commented that "it would be more likely than not the Veteran [had] service-connected bilateral hearing loss and tinnitus secondary to the noise induced by his firing of guns as [a] small arms firing instructor."  

The Board observes that although the private nurse reported that she reviewed the Veteran's medical records, it is unclear whether she actually reviewed his entire claims file.  The Board notes that the private nurse did not discuss the findings of the August 2010 VA audiological examination report (noted above).  Additionally, the private nurse did not specifically provide a rationale for her opinion that the Veteran's bilateral hearing loss and tinnitus were secondary to noise exposure as a small arms instructor during service.  The private nurse solely discussed the general causes of sensorineural hearing loss and tinnitus.  

With the two competing opinions of file, the Veteran should be afforded a new VA examination with the goal of obtaining a rectifying opinion as to the likelihood that the Veteran's hearing loss and tinnitus are related to service.  The examiner should specifically review the entire claims file, including the prior VA examination report, the private nurse's report, and statements from the Veteran as to his level of noise exposure in service and subsequent to service.  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ask the Veteran to identify all medical providers who have treated him for bilateral hearing loss and tinnitus since April 2010.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since April 2010 should be obtained.  

2.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed bilateral hearing loss and tinnitus.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should conduct an audiological evaluation, including speech recognition testing, to determine whether the Veteran currently experiences hearing loss and tinnitus.  If current hearing loss and tinnitus are identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss and tinnitus were incurred in service, or is the result of exposure to acoustic trauma during the Veteran's period of service.  The examiner should review the two medical opinions on file (and discussed above).  The examiner must specifically acknowledge and discuss the Veteran's report that his bilateral hearing loss and tinnitus first manifested during his period service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  The examiner should also discuss the nature and severity of any noise exposure subsequent to service. 

3.  Thereafter, readjudicate the Veteran's claims for entitlement to service connection for bilateral hearing and for tinnitus.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, and to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



